J-S57009-16

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,               :       IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
                 Appellee                   :
                                            :
                   v.                       :
                                            :
LAMON STREET,                               :
                                            :
                 Appellant                  :       No. 952 WDA 2015


         Appeal from the Judgment of Sentence, January 21, 2015,
            in the Court of Common Pleas of Allegheny County,
           Criminal Division, at No(s): CP-02-CR-0011095-2009

BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:                     FILED AUGUST 24, 2016

     Given the current state of the law in Pennsylvania regarding juvenile

LWOP,   I   reluctantly   join   the   Majority’s    erudite   and   well-crafted

Memorandum. This Court in both Commonwealth v. Seagraves, 103 A.3d

839 (Pa. Super. 2014), appeal denied, 116 A.3d 604 (Pa. 2015) and

Commonwealth v. Batts (“Batts III”), 125 A.3d 33, 35 (Pa. Super.

2015), appeal granted in part, 135 A.3d 176 (Pa. 2016), have held that

our review of a challenge to a juvenile LWOP sentence must apply the

deferential abuse of discretion standard. This is unlikely to accomplish the

goal set forth by the United States Supreme Court in Miller v. Alabama,

____ U.S. ____, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012) of making juvenile

LWOP sentences “uncommon.”

* Retired Senior Judge assigned to the Superior Court.
J-S57009-16


     Moreover, unless a body of appellate law develops as to how age-

related factors should apply to sentences where LWOP is a possibility, like-

situated juveniles will be treated differently. I have inveighed against such

an outcome in the concurrent-consecutive dichotomy, Commonwealth v.

Zirkle, 107 A.3d 127 (Pa. Super. 2014) (Strassburger, J. concurring), and

the same principle applies here.

     As the Majority points out in Footnote 4, our Supreme Court has

granted allowance of appeal in Batts III to determine, inter alia, whether a

heightened standard of review should apply to juvenile LWOP sentences.




                                    -2-